Citation Nr: 1129943	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include low back strain.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ankle disability.  

5.  Entitlement to service connection for a right hip disability.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to January 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

The July 2009 rating decision determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for low back strain, a right wrist disability, a left wrist disability, and bilateral ankle disability, and also denied entitlement to service connection for a right hip disability.  The Veteran filed a notice of disagreement with the July 2009 rating decision, and a statement of the case was issued in April 2010.  In correspondence received on May 11, 2010, the Veteran expressed continued disagreement with the denial of his claims, as reflected in the April 2010 statement of the case, and specifically referenced his back, chronic wrist pain, ankle pain, arthralgia, and leg weakness and stiffness.  Additionally, in a VA Form 21-4138, Statement in Support of Claim, received on May 17, 2010, he again asserted continued disagreement with the denial of his claims, as reflected in the April 2010 statement of the case, and specifically referenced right and left wrist pain, bilateral ankle pain, and a right hip condition.  Although an October 2010 RO letter stated that an appeal was not timely received in regard to a bilateral ankle disorder, a bilateral wrist disorder, and a right hip disorder, in this case, the Board finds that the May 2010 correspondence satisfies the requirement for a substantive appeal as to the issues as reflected on the title page of this decision.  In this regard, the Board has considered the degree of specificity in regard to the alleged error, as well as the Court's holding in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board has an obligation to read the appeal filings in a liberal manner, regardless of whether the claimant is represented by a competent attorney); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings are entitled to sympathetic reading).  See 38 C.F.R. § 19.35 (RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  Further, the Board notes no prejudice to the Veteran in addressing the matters as the right hip claim is remanded below, and the new and material evidence claims are being reopened and will be addressed on the merits following completion of the development in the remand portion of the decision below to the extent possible.  

The Veteran was afforded a hearing before a Decision Review Officer at the RO in December 2009.  A transcript of the hearing has been associated with the claims file.  

In a VA Form 9 received in May 2010, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a July 2002 rating decision which denied service connection for low back strain.  This matter has not been adjudicated by the RO, and as such, has not been developed for appellate consideration at this time.  As such, it is referred to the RO for appropriate action.  The Board does not find that such issue is inextricably intertwined with the issue on appeal of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, to include low back strain, as the Board's adjudication of the new and material evidence claim at this time does not prejudice the Veteran in any separate adjudication of the CUE claim.

The issues of entitlement to service connection for a bilateral knee disorder and a left hip disorder, raised in an August 2009 statement, and of entitlement to service connection for a right thumb disorder, raised in an August 27, 2010 VA Form 21-0820, report of contact with the Veteran, have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issues and the issues are also referred to the AOJ for appropriate action.  

In September 2010, the Veteran revoked his Power of Attorney for Vietnam Veterans of America.  He has not appointed a new representative and is unrepresented.  

The reopened claims of entitlement to service connection for a low back disability, bilateral ankle disability, a right wrist disability, and a left wrist disability, and the claim for service connection for a right hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for low back strain was denied in a July 2002 rating decision, notice of which and his appellate rights were provided that same month, and from which the Veteran did not file an appeal.

2.  Service connection for a right wrist disorder and a left wrist disorder was denied in a January 2005 rating decision, notice of which and his appellate rights were provided that same month, and from which the Veteran did not complete an appeal.

3.  Service connection for bilateral ankle disability was denied in a July 2006 rating decision, notice of which and his appellate rights were provided that same month, and from which the Veteran did not file an appeal.

4.  The evidence added to the record since the July 2002 rating decision (pertaining to low back strain), since the January 2005 rating decision (pertaining to a right wrist disorder and a left wrist disorder), and since the July 2006 rating decision (pertaining to bilateral ankle disability), is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied entitlement to service connection for low back strain, is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  The January 2005 rating decision, which denied entitlement to service connection for a right wrist disorder and a left wrist disorder, is final, and new and material evidence has been received to reopen the claims.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

3.  The July 2006 rating decision, which denied entitlement to service connection for bilateral ankle disability, is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

Veterans Claims Assistance Act of 2000 (VCAA),

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The AOJ denied service connection for low back strain in a July 2002 rating decision; denied service connection for a right wrist disorder and a left wrist disorder in a January 2005 rating decision; and denied service connection for bilateral ankle disability in a July 2006 rating decision.  Notice of each of the determinations, and the Veteran's appellate rights, were issued the respective same month.  However, no appeal was completed as to any of the determinations.  As such, the decisions are final.  38 U.S.C.A. § 7105.  Nevertheless, as noted above, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decisions in July 2002, January 2005 and July 2006, the record included the service treatment records, statements from the Veteran, and post service medical records.  The AOJ determined there was no diagnosis of a low back disorder, no diagnosis of a right or left wrist disorder, and no evidence of a bilateral ankle disorder.  Since the determinations, the Veteran has applied to reopen his claims of entitlement to service connection for a low back disability, a right wrist disability, a left wrist disability, and bilateral ankle disability.  The evidence submitted since the prior final denials relative to the claims on appeal, addressed in the decisions in July 2002, January 2005 and July 2006, is new and material.  A February 2004 VA examination report reflects an assessment of coccyxodynia most likely related to a pilonidal cyst removed during service.  A May 2009 private report reflects a diagnosis of polyarticular arthralgia primarily affecting the wrists and ankles; a May 2010 private record notes early Keinbock's disease, bilaterally, and in a May 2010 VA Form 9, the Veteran conveyed he was diagnosed with spina bifida occulta at L5 in 2010.  The Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  

The evidence submitted since the prior final denials in July 2002, January 2005 and July 2006 pertaining to low back strain, a right wrist disorder, a left wrist disorder, and a bilateral ankle disorder is new and material.  Thus, the claims are reopened.


ORDER

The application to reopen the claim of entitlement to service connection for low back strain is granted.

The application to reopen the claim of entitlement to service connection for a right wrist disorder is granted.

The application to reopen the claim of entitlement to service connection for a left wrist disorder is granted.

The application to reopen the claim of entitlement to service connection for bilateral ankle disability is granted.


REMAND

The Veteran asserts entitlement to service connection for a low back disorder, a right wrist disorder, a left wrist disorder, a bilateral ankle disorder, and a right hip disorder.  Having reviewed the evidence, the Board finds further development is necessary prior to appellate consideration of the claims.  

Service treatment records, dated in February 1998 and February 1999, reflect assessments of low back pain and back strain.  Records, dated in March 1999, note low back pain radiating into the leg and slight loss of lumbar lordosis, and the assessment was mechanical low back pain.  A March 2000 record reflects complaints of having bent over and developed back pain three days earlier, and a history of, "prior back problem chronic 1yr" was noted.  In April 2000, a pilonidal cyst was diagnosed, and records, dated in May 2000, reflect complaints of tailbone pain secondary to post operative surgery in the upper medial aspect of the right cheek, and a limp was noted.  A June 2001 record reflects complaints of pain in the tailbone area in and around the incision site and the assessment was post incision pain versus persistent post-herpetic neuralgia.  

In a September 2001 medical history the examiner noted, "recurrent back pain - 2° pilonidal cyst."  In addition wrist, ankle and hip pain with prolonged exercise and running was reported.  An October 2001 Medical Evaluation Board report notes a surgical incision in the gluteal cleft extending past the cleft adjacent to the sacrum in a hockey stick type fashion, and the November 2001 Physical Evaluation Board determination reflects he was deemed physically unfit due to pilonidal disease status post multiple surgical procedures.  

The May 2002 VA examination report reflects complaints of back pain as a result of having to sit in a certain position secondary to a pilonidal cyst.  The examiner noted an area of tenderness over the right lumbar muscles and the diagnosis was chronic low back strain, perhaps aggravated by the need for the Veteran to position himself in a certain way to take the pressure off the area of the pilonidal tract disease.  In addition, a February 2004 VA examination report reflects an assessment of coccyxodynia, most likely related to a pilonidal cyst removed during service.  The Board notes service connection for a pilonidal cyst was established in a July 2002 rating decision.  

In addition, a February 2004 VA examination report reflects an assessment of coccyxodynia, most likely related to a pilonidal cyst removed during service, a May 2009 private report reflects a diagnosis of polyarticular arthralgia primarily affecting the wrists and ankles, and May 2010 record notes early Keinbock's disease, bilaterally.  In a May 2010 VA Form 9, the Veteran conveyed he was diagnosed with spina bifida occulta at L5 in early 2010.  

In this case, there are relevant in-service and post-service findings and insufficient evidence upon which to base a determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be afforded a VA examination in regard to the etiology of a low back disorder, a right wrist disorder and a left wrist disorder, a bilateral ankle disorder, and a right hip disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic examination to determine the existence and etiology of any identified low back disorder, right wrist disorder, left wrist disorder, bilateral ankle disorder, and right hip disorder.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified back disorder, bilateral ankle disorder, right wrist disorder, left wrist disorder, or right hip disorder had an onset during service or within the initial year after separation, or is otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  Following completion of the above, the reopened claims of entitlement to service connection for a low back disability, a right wrist disability, a left wrist disability, and bilateral ankle disability, and the claim for service connection for a right hip disability, should be adjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued, and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


